436 F.2d 1375
UNITED STATES of America, Plaintiff-Appellee,v.Joe Damian LOVATO, Appellant.
No. 25979.
United States Court of Appeals, Ninth Circuit.
Feb. 5, 1971.

Barry Tarlow (argued), Los Angeles, Cal., for appellant.
Shelby R. Gott (argued), Asst. U.S. Atty., Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, MURRAH1 and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
Although there was no evidence to spare, we find there was sufficient evidence to find Lovato guilty beyond a reasonable doubt.


3
One issue about coerced disclosure of any investigative report might be serious if there were a showing of real prejudice.  The record indicates none.


4
The many claims of error, well presented, we find to be inadequate for a reversal.



1
 The Honorable Alfred P. Murrah, Senior Circuit Judge, Tenth Circuit, sitting by designation